The appellant was convicted of murder and sentenced to be electrocuted.
He questions the ruling of the court upon the request to require the court reporter to include in the record certain questions relative to the fitness of one of the jurors as well as the sufficiency of the evidence.
The record does not reveal an abuse of discretion by the trial court in denying the request.
With regard to the other question we find it wholly without merit. The undisputed evidence is that appellant accosted the deceased, his estranged wife, and assaulted her. He escorted her to a lonely spot in the woods then killed her with a piece of wood. He buried the remains in a thickly wooded spot and concealed the grave. Shortly thereafter he was seen with blood on his clothes. He reported, however, having sent his wife away on a bus. A short time later a search was made resulting in a discovery of the body whereupon appellant confessed.
We find no error in the record and judgment, and the same is affirmed.
BUFORD, C. J., TERRELL, CHAPMAN, THOMAS and SEBRING, JJ., concur.
BROWN, J., not participating.